Case 1:18-cr-00367-JPH-MJD Document 140 Filed 07/29/21 Page 1 of 2 PageID #: 1218




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:18-cr-00367-JPH-MJD
                                                       )
  GARRY SMITH, II,                                     ) -02
                                                       )
                                Defendant.             )

             ORDER DIRECTING FURTHER BRIEFING AND LIFTING STAY

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

  Release under the First Step Act of 2018. Dkt. 121. The Court appointed counsel to represent

  Defendant and stayed the case. Dkts. 122, 127. CJA counsel appeared on Defendant's behalf, dkt.

  125, but then withdrew, dkts. 138, 139. Because CJA counsel has withdrawn from this case, the

  stay issued in this case is hereby lifted. See dkt. 127.

         Defendant must now pursue his Motion for Compassionate Release pro se unless he obtains

  private counsel. Accordingly, the Court ORDERS Defendant to supplement his motion on or

  before August 26, 2021. In his supplement, Defendant must explain: (1) whether he has received

  the COVID-19 vaccine; (2) if he has not received the COVID-19 vaccine, whether he has been

  offered the COVID-19 vaccine; and (3) if he refused the COVID-19 vaccine, he must explain why.

  Given the wide availability of the COVID-19 vaccine in the Bureau of Prisons, Defendant must

  also explain why the risk he faces from the COVID-19 pandemic still presents an extraordinary

  and compelling reason warranting compassionate release. See United States v. Broadfield, __ F.4th

  __, No. 20-2906, 2021 WL 3076863, at *2 (7th Cir. July 21, 2021) ("[F]or the many prisoners who

  seek release based on the special risks created by COVID-19 for people living in close quarters,

  vaccines offer far more relief than a judicial order. A prisoner who can show that he is unable to
                                                   1
Case 1:18-cr-00367-JPH-MJD Document 140 Filed 07/29/21 Page 2 of 2 PageID #: 1219




  receive or benefit from a vaccine may still turn to this statute, but, for the vast majority of prisoners,

  the availability of a vaccine makes it impossible to conclude that the risk of COVID-19 is an

  'extraordinary and compelling' reason for immediate release."). Finally, in his supplement,

  Defendant must provide the Court with any other information or argument that may inform the

  Court’s discretion to grant or deny his Motion for Compassionate Release. In the alternative,

  Defendant may file a motion to withdraw his Motion for Compassionate Release. If Defendant

  does not timely supplement his Motion for Compassionate Release as directed by this Order,

  the Court will deem it abandoned and deny it without prejudice.

  SO ORDERED.
  Date: 7/29/2021




  Distribution:

  Garry Smith
  Reg. No. 16669-028
  FCI Elkton
  Federal Correctional Institution
  P.O. Box 10
  Lisbon, OH 44432

  All Electronically Registered Counsel




                                                      2
